DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 15, 2021 has been entered. 

Status of Claims
3.	Claims 2-17, 20 and 35 have been canceled. Claims 1, 18, 26-34 and 36-37 have been amended. Accordingly, claims 1, 18-19, 21-34 and 36-37 are currently pending.

Claim Objections
4.	Following claims are objected to because of the following informalities: 
	in claim 1, line 3 “analog beamforming” should be replaced with “an analog beamforming”, line 4 “using beams,” should be replaced with “utilizing beams, where N>1,”, lines 6-7 “the channel conditions comprises” should be replaced with “the channel conditions comprise” and line 9 “using” should be replaced with “utilizing”;

in claim 36, lines 4-5 “using beams,” should be replaced with “utilizing beams, where N>1,”, line 7 “the radio propagation channel” should be replaced with “a radio propagation channel”, lines 7-8 “the wireless radio transceiver device” should be replaced with “the radio transceiver device”, lines 8-9 “the channel conditions comprises” should be replaced with “the channel conditions comprise”; and
in claim 37, line 2 “using” should be replaced with “utilizing”.
	Appropriate correction is required.

Response to Remarks/Arguments
5.       Regarding the Double Patenting, Applicant states that Applicant will consider a Terminal Disclaimer with respect to US Patent 10720976 once the claims are allowable over the cited references. Hence, Double Patenting has been maintained.
	With respect to 103 rejections have been withdrawn due to proper amendments and/or persuasive arguments.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claim 1 of Instant Application
Claim 1 of Patented Application
A method for obtaining channel conditions per antenna element, the method being performed by a stationary access node comprising N antenna elements in an antenna array with analog beamforming and being configured to communicate via a stationary radio propagation channel using beams, the method comprising: obtaining, for the stationary radio propagation channel, channel conditions for signals received by the stationary access node in M beams, where M>1, wherein the channel conditions comprises M channel estimates; and transforming the M channel estimates for the M beams to N channel estimates for the N antenna elements by using a relation based on beamforming weights that map the N antenna elements to the M beams, wherein the N 

that a radio propagation channel between the wireless radio transceiver device and another radio transceiver device is stationary; in response to determining that the radio propagation channel between the wireless radio transceiver device and the another radio transceiver device is stationary, obtaining, for the stationary radio propagation channel between the wireless radio transceiver device and the another radio transceiver device, channel conditions for signals received by the wireless radio 



	
Claims 18-19 of Instant Application
Claim 21-22 of Patented Application
A stationary access node for obtaining channel conditions per antenna element, the

communicate utilizing beams, the first radio transceiver device further comprising: processing circuitry; and a non-transitory storage medium storing instructions that, when executed by the processing circuitry, cause the first radio transceiver device to: 
stationary; in response to determining that the radio propagation channel between the first radio transceiver device and the second radio transceiver device is stationary, obtain, for the stationary radio propagation channel 
between the first radio transceiver device and the second radio transceiver device, channel conditions for signals received by the first or second radio transceiver device in M beams, where M>1; and transform the channel conditions for the M beams to channel conditions for the N antenna elements by utilizing a relation based on beamforming weights that map the N antenna elements to the M beams. The first radio transceiver device of claim 21, wherein the first radio transceiver device is one of: an access node or a user equipment (UE).






Claims 36-37 of Instant Application
Claim 21 of Patented Application
A wireless device comprising a radio transceiver device for obtaining channel estimates  per antenna element, the radio transceiver device comprising: N antenna elements in an antenna array and being configured to communicate using beams; and processing circuitry being configured to cause the radio transceiver device to: obtain for the radio propagation channel, channel conditions for signals received by the wireless radio transceiver device in M beams, where M>1, wherein the channel conditions comprises M channel estimates; and transform the M channel estimates for the M beams to channel estimates for the N antenna elements, wherein the N channel estimates are channel estimates of the radio propagation channel. The wireless device is configured to transform the 

communicate utilizing beams, the first radio transceiver device further comprising: processing circuitry; and a non-transitory storage medium storing instructions that, when executed by the processing circuitry, cause the first radio transceiver device to: determine that a radio propagation channel between the first radio transceiver device and a second radio transceiver device is 
stationary; in response to determining that the radio propagation channel between the first radio transceiver device and the second 
between the first radio transceiver device and the second radio transceiver device, channel conditions for signals received by the first or second radio transceiver device in M beams, where M>1; and transform the channel conditions for the M beams to channel conditions for the N antenna elements by utilizing a relation based on beamforming weights that map the N antenna elements to the M beams. 




	Although the claims are not identical, they are not patentably distinct from each other because these claims are directed to an apparatus. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.

Reason for Allowance
8.	Regarding claim 1, prior art of record fails to disclose the amended portions filed on 11/15/21. Also, refer to the Applicant’s Arguments/Remarks filed on 11/15/21. With regard to claims 18 and 36, these claims have substantially the same subject matter as claim 1. Hence, claims 18 and 36 are allowed under the same rationale as claim 1.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633